United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 3, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40486
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PAUL TERRELL THOMAS,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:00-CR-32-3
                       --------------------

Before REAVLEY, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Paul Terrell Thomas, federal prisoner No. 97156-079, has

appealed the district court’s denial of his motion for permission

to file an out-of-time appeal from the denial of a motion for

FED. R. CIV. P. 60(b) relief from his criminal conviction.

Rule 60(b) does not provide a basis for relief from judgment in

a criminal case.   United States v. O'Keefe, 169 F.3d 281, 289

(5th Cir. 1999).   Thomas’s motion did not sound as a collateral

challenge to his conviction or seek post-conviction relief by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40486
                                -2-
any of the avenues authorized by the Federal Rules of Criminal

Procedure.   See Castro v. United States, ___ U.S. ___, 124 S. Ct.
786, 789 (2003); FED. R. CRIM. P. 33-36.    As the motion was

unauthorized and without a jurisdictional basis, Thomas has

appealed from the denial of a meaningless motion.     See United

States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).

     Thomas’s appeal is without arguable merit.     Accordingly, the

appeal is DISMISSED AS FRIVOLOUS.   Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.    The dismissal of this

appeal counts as a strike for purposes of 28 U.S.C. § 1915(g).

Thomas is warned that should he accumulate three strikes for

purposes of 28 U.S.C. 1915(g), he will be unable to proceed

in forma pauperis in any civil action or appeal unless he is

under imminent danger of serious physical injury.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.